    Case 2:16-md-02724-CMR Document 1187 Filed 01/07/20 Page 1 of 2




                                         UNITED STATES JUDICIAL PANEL
                                                            on
                                               Ml;LTIDISTRICT LITIGATION



IN RE: GE1''ERIC PHARMACE{;TICALS
PRICING A.~TITR{;ST LITIGATION                                                         .MDL :l\;o. 2724



                                                  (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRA.~SFER ORDER (CTO -9)



On August 5, 2016, the Panel transferred I civil action(s) to the Cnited States District Court for the
Eastern District of Pennsylvania for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 227 F.Supp.3d 1402 (J.P ..M.L. 2016). Since that time, 46 additional action(s)
have been transferred to the Eastern District of Pennsylvania. With the consent of that court, all such
actions have been assigned to the Honorable Cynthia :\1. Rufe.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of Pennsylvania and assigned to
Judge Rufe.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Liti~ation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Eastern District of Pennsylvania for the reasons stated in the order of August 5, 2016, and, with the
consent of that court, assigned to the Honorable Cynthia :\1. Rufe.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Eastern District of Pennsylvania. The transmittal of this order to said Clerk
shall be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk
of the Panel within this 7-day period, the stay will be continued until further order of the Panel.



                                                                 FOR THE PANEL:
                     lnasrnueh as rio ob/ectJon 1s
                     pending at this time the
                     stay IS lifted


                     IJan 07, 2020 I
                                                                     5l-L~x-
                                                                        c=
                          CLE:RK S OFFICE
                              uNITFO STAi'ES                     John W. Nichols
                            JUDICIAi. PANEL ON
                         MtJLTIOISlRJCT ,.P-1GATION
                                                                 Clerk of the Panel
 Case 2:16-md-02724-CMR Document 1187 Filed 01/07/20 Page 2 of 2




I~ RE: GENERIC PHARMACEUTICALS
PRICI~G ANTITRUST LITIGATION                                         MDL No. 2724



                SCHEDULE CT0-9 - TAG-ALONG ACTIONS



                   C.A.NO.     CASE CAPTION

CON~ECTICCT

                   19-01972    MSP Recovery Claims, Series LLC et al v. Actavis
  CT       3
                               Elizabeth LLC et al
